Citation Nr: 0844251	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left eardrum 
rupture.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left foot 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected right 
foot disability.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to October 1968.  Service in Vietnam is 
indicated by the evidence of record.

This appeal arose from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which, inter alia, denied service 
connection for the six disabilities listed on the first page 
of this decision.   

In August 2008, the veteran presented testimony at a personal 
hearing in San Antonio, Texas which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issue not on appeal

The October 2004 RO decision also denied service connection 
for a right foot disability.  The veteran duly appealed that 
denial.  In a January 2008 decision, the RO granted service 
connection for plantar fasciitis, right foot and assigned a 
10 percent disability rating therefor.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Thus, that matter has been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].



Clarification of issues on appeal

During the veteran's August 2008 personal hearing, it was 
noted that the veteran has been diagnosed with depression as 
well as PTSD.  The issue originally on appeal, service 
connection for PTSD, has therefore been revised to include 
any acquired psychiatric disability.  See the August 20, 2008 
hearing transcript, 
pages 4-5.  

Also during the August 2008 hearing, the veteran clarified 
that he was seeking service connection for arthritis of the 
right knee as secondary to his service-connected right foot 
disability, not on a direct basis.  See the hearing 
transcript, page 18.  The issue has been recharacterized 
accordingly above. 

Remanded issues

The issues of entitlement to service connection for an 
acquired psychiatric disability and for a right foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a veteran of combat.

2.  The competent medical evidence of record indicates that 
the veteran currently has bilateral hearing loss.  

3.  The competent medical evidence of record does not 
demonstrate any nexus between the veteran's currently 
diagnosed hearing loss and his military service.

4.  The competent medical evidence of record indicates that 
the veteran does not have a ruptured left eardrum or 
residuals thereof. 

5.  The competent medical evidence of record indicates that 
the veteran is currently diagnosed with hypertension.

6.  There is no competent medical evidence of hypertension is 
military service or for many years thereafter.

7.  The competent medical evidence of record indicates that 
the veteran is currently diagnosed with plantar fasciitis of 
the left foot.

8.  The competent medical evidence of record does not 
demonstrate any nexus between the veteran's currently 
diagnosed left foot plantar fasciitis and his military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, and 
such may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A ruptured left eardrum was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  Hypertension was not incurred in service, and such may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A right foot disability was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
several claimed disabilities, each of which he contends had 
its inception during his military service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
Four of the issues on appeal will then be analyzed and a 
decision rendered.
As will be discussed below, the remaining two issues are 
being remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

The veteran was informed in a VCAA letter dated May 4, 2004 
that in claims for service connection, the evidence must 
show:

1. You had an injury in military service, or a disease 
that began in or was made worse during military service, 
or there was an event in service that caused an injury 
or disease.

2. You have a current physical or mental disability 
shown by medical evidence.

3. There is a relationship between your disability and 
an injury, disease, or event in military service. 

See page 7 of the April 2004 VCAA letter.

The veteran was informed in the letter of VA's duty to assist 
him in the development of his claims, wherein the veteran was 
advised that VA would obtain all evidence kept by VA and any 
other Federal agency, including VA facilities and service 
medical records, and that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency.  The letter specifically 
informed the veteran that if he wished for VA to obtain 
private medical records on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them."  See page 5 of 
the April 2004 VCAA letter.

Moreover, the VCAA letter informed the veteran that VA would 
assist him in making his claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  [A battery of VA audiological, physical and 
psychiatric examinations were completed in November 2007.]

The April 2004 VCAA letter informed the veteran as follows:  
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See page 3.  In essence, the veteran 
was asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1). 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim. Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case,  the RO informed the veteran of those elements 
in a letter dated March 20, 2006 which specifically 
referenced Dingess. The Board finds the veteran received 
proper Dingess notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate four of his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained the 
veteran's service medical records, service personnel records, 
and VA medical treatment records.  He was accorded VA 
examinations in November 2007.

The Board is aware that there are of record no medical nexus 
opinions as to the ruptured eardrum and hypertension.  None 
is required under the circumstances here presented.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is:
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.
 
With respect to the claimed ruptured left eardrum, there is 
no medical evidence indicating that such exists.  Concerning 
hypertension, there is no evidence of hypertension of 
elevated blood pressure readings in service.  Thus, there is 
no need for a medical nexus opinion.  

The facts of this case are different from the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of a current diagnosis of a 
ruptured left eardrum or residuals thereof, or of the in-
service incurrence of hypertension.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing before the undersigned VLJ 
at an August 2008 hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to four of the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left eardrum 
rupture.

For the sake of economy, the Board will address these two 
issues together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  See 38 C.F.R. § 3.303(a)(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008) [reasonable doubt to be resolved in veteran's 
favor].

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - combat status

Section 1154 of 38 U.S.C. requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999). 

The RO denied the veteran's claim, at least in part, because 
it did not find that the veteran was a veteran of combat.  
The Board disagrees.  The veteran's service personnel records 
indicate that he served in Vietnam as an indirect fire 
crewman in the heavy mortar platoon, 1st battalion, 16th 
Infantry, 1st Infantry Division.  Official records, while not 
naming the veteran, indicate that this unit was engaged in 
combat operations.  In light of this evidence, the Board has 
no reason to doubt the veteran's sworn hearing testimony, 
which was to the effect that he both fired at the enemy 
(as a mortarman) and was fired upon by the enemy (mortar and 
rocket attacks).  See the August 2008 hearing transcript, 
pages 6-12.      

Accordingly, the Board finds that the veteran is a veteran of 
combat.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board wishes to make it clear at this juncture that the 
Court has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence; it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Discussion

With respect to Hickson element (1), current disability, a 
November 2007 VA ear examination was conducted by a certified 
audiologist. CNC speech recognition scores were 100 percent 
in the veteran's right ear and 96 percent in his left.  
The audiometric examination showed the following puretone 
thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	  5	 10	 15	30	 40	24
Right (dB)	10	 15	25	40	 35	29

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater.  The November 2007 VA audiology examination in fact 
demonstrates auditory thresholds of 40 dB for both ears.  The 
level of bilateral hearing loss thus meets the threshold 
established by 38 C.F.R. § 3.385.

With respect to the claimed left ear ruptured eardrum, there 
has been no competent medical evidence submitted by the 
veteran that such disability exists, and the 
Medical records, to include the VA audiology examination in 
November 2007, do not indicate that such disability exists.

To the extent that the veteran himself believes that he has a 
ruptured left eardrum or residuals thereof, it is well-
settled that lay persons without medical training, such as 
the veteran, are not competent to attribute symptoms to a 
particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Thus, Hickson element (1) is met as to bilateral hearing 
loss; it is not met as to the claimed ruptured eardrum, and 
the veteran's claim as to that issue fails on that basis 
alone.

Turning to Hickson element (2), the veteran's service 
treatment records, to include his September 1968 separation 
physical examination and report of medical history, are 
pertinently negative for ear injury or hearing loss.  
Audiometry in September 1968 disclosed the following:

Hertz (Hz)	500	1000	2000	3000	4000 	
Left (dB)	  5	  0	  0	  /	  0	
Right (dB)	10	  5	  5	  /	  0	

 Moreover, there is no diagnosis of hearing loss for decades 
after service.

In any event, as has been discussed above the Board finds 
that the veteran, who was a mortarman in service, is a 
veteran of combat, so acoustic trauma is presumed.  Element 
(2) is met to that extent.

With respect  to Hickson element (3), medical nexus, the only 
medical opinion of record with respect to the hearing loss 
claim is that of the November 2007 VA audiology examiner, who 
specifically stated that it was not likely that the veteran's 
hearing loss was related to his military service.  The 
examiner based his opinion of the pertinently negative 
service medical records, in particular the fact that the 
veteran's hearing was normal on separation.   

Concerning the claimed ruptured left eardrum, in the absence 
of a diagnosed disability medical nexus is an impossibility.  

To the extent that the veteran himself contends that medical 
nexus exists, as explained above his lay opinion is entitled 
to no weight of probative value.  
See Espiritu, supra; see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995). 

In summary, for reasons and bases expressed above the Board 
finds that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and ruptured left eardrum.  The 
benefits sought on appeal are accordingly denied.

3.  Entitlement to service connection for hypertension.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims has been set out above.

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

With respect to Hickson element (1), the record is replete 
with recent diagnoses of hypertension.  That element is met.  

Turning to element (2), the veteran's service medical record 
are pertinently negative with respect to hypertension.  His 
separation physical examination report included a blood 
pressure reading of 124/82.  Hypertension was not diagnosed 
until 2001, several decades after service, long after the end 
of the one year presumptive period in 38 C.F.R. § 3.309(a).  

Although the veteran indicated during the August 2008 hearing 
that he was informed by a nurse that he had hypertension 
within one year after he left service in 1868 and that he 
then saw a doctor for hypertension, he could not remember the 
doctor's name, and he has provided no evidence of medical 
treatment at that time or for decades thereafter.  See the 
hearing transcript, pages 21-22.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of probative value on the 
pertinently negative service medical records and the lack of 
any reference to hypertension for decades after service than 
it does on the veteran's more recent statements.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  The veteran memory's may have been dimmed with 
time.
    
In short, there is no competent medical evidence of 
hypertension in service or within the one year period after 
service, and the veteran's claim fails on that basis.

Concerning medical nexus, in the absence of hypertension or 
high blood pressure readings in service, medical nexus would 
appear to be an impossibility.  There is in fact no medical 
nexus opinion of record.  As has been discussed above, the 
veteran's lay opinion is entitled to no weight of probative 
value.  

In short, for the reasons stated above, the veteran's claim 
of entitlement to service connection for hypertension is 
denied.

4.  Entitlement to service connection for a left foot 
disability.

Relevant law and regulations

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

With respect to Hickson element (1), a November 2007 VA 
podiatry examiner diagnosed bilateral fasciitis.  [As was 
alluded to in the Introduction, service connection was 
subsequently granted for plantar fasciitis of the right 
foot.] 

Turning to element (2), in-service disease or injury, the 
veteran's service medical records show a complaint of "sore 
feet" in February 1967.  There is no specific left foot 
injury or disease noted; however, the Board believes that 
Hickson element (2) has arguably been satisfied.  

As to the crucial third element, medical nexus, the November 
2007 VA podiatry examiner indicated that the veteran's 
current left foot plantar fasciitis has no correlation to the 
veteran's military service.  This conclusion was reached 
because, unlike the right foot, no specific left foot 
problems were identified during service.  The VA examiner 
also noted the many year gap between service and the initial 
post-service onset of left foot pain, evidently in 1996. 

There is no competent medical evidence to the contrary.  As 
has been discussed above, the veteran's own opinion carries 
no weight of probative value.  
See Espiritu, supra.

The veteran has contended that he has had foot pain ever 
since service.  See the August 20, 2008 hearing transcript, 
page 17.  As was noted above, there is no objective evidence 
of left foot problems in service or for decades thereafter. 
Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

For those reasons, the Board finds that the veteran's claim 
fails for lack of evidence of element (3).

For the reasons stated above, the Board finds that the 
competent medical and other evidence of record supports a 
conclusion that the currently diagnosed plantar fasciitis of 
the left foot was not incurred in or aggravated during the 
veteran's active duty service.  A preponderance of the 
evidence is against the claim. The benefit sought on appeal 
is accordingly denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for left eardrum rupture is 
denied.

Entitlement to service connection for hypertension is denied.


REMAND

For reasons explained immediately below, the Board has 
concluded that the remaining two issues on appeal must be 
remanded for additional evidentiary development.

5.   Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

The Board initially observes that there is some question as 
to the exact nature of the veteran's psychiatric problem.  A 
VA initial psychiatric evaluation in July 2005 resulted in 
diagnoses of PTSD and depression.  A November 2007 VA 
psychiatric examiner specifically ruled out PTSD and 
diagnosed depressive disorder, not otherwise specified.   

In addition, the veteran has testified that he has been 
receiving treatment for PTSD.  See the August 2008 hearing 
transcript, pages 10-11.  Such records have not been 
obtained.



6.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected right 
foot disability.

As was discussed in the Introduction, the veteran is seeking 
entitlement to service connection for right knee arthritis as 
secondary to his service-connected plantar fasciitis of the 
right foot. 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), a November 2003 VA outpatient 
treatment report referred to right knee arthritis.  With 
respect to element (2), service connection has been 
established for plantar fasciitis of the right foot.  

This issue presents a medical question which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  This 
question concerns the relationship, if any, between the left 
knee disability and the service-connected left foot 
disability.  The must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	The veteran should be contacted and 
asked to identify all health care 
professionals and institutions who have 
treated him for PTSD and/or depression.  
VBA should attempt to secure any such 
records which are not already in the 
claims folder, to the extent 
practicable.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder.

2.	The veteran should then be scheduled 
for a  psychiatric examination.  The 
examiner should render a diagnosis or 
diagnoses and should provide an opinion 
as to the relationship, if any, between 
any psychiatric disability diagnosed 
and the veteran's military service.  A 
copy of the examination report should 
be associated with the veteran's VA 
claims folder. 

3.	The veteran's VA claims folder should 
be referred to an appropriate medical 
professional, who should render an 
opinion as to the relationship, if any, 
between the veteran's right knee 
disability and his service-connected 
right foot plantar fasciitis.  
If physical examination and/or 
diagnostic testing of the veteran is 
deemed to be necessary by the reviewer, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder. 

4.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the two issues remaining on appeal.  If 
the claims are not granted, a 
supplemental statement of the case 
should be issued, and the veteran and 
his representative should be allowed an 
appropriate period of time for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


